Citation Nr: 0506376	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1996, 
for the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or based on being housebound.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, prior to June 20, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to January 
1973.

As the Board of Veterans' Appeals (Board) noted in its 
previous remand, the issues of entitlement to an effective 
date prior June 20, 1996, for the assignment of a 100 percent 
evaluation for PTSD and entitlement to special monthly 
compensation based on the need for aid and attendance or 
based on being housebound originally came before the Board on 
appeal from July 1998 and February 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The issue of entitlement to a total disability evaluation 
based on individual unemployability from service-connected 
disability (TDIU), prior to June 20, 1996, was previously 
remanded to the Board by the United States Court of Appeals 
for Veterans Claims (the Court) in a June 2000 decision.

In a January 2001 decision, the Board determined that the 
veteran was not entitled to the assignment of a 100 percent 
schedular rating, nor TDIU, prior to June 20, 1996.  The 
Board also determined that the veteran was not entitled to 
receive special monthly compensation based on the need for 
aid and attendance or based on being housebound.  The veteran 
subsequently appealed the Board's January 2001 decision to 
the Court.  

On appeal, the Court vacated and remanded the Board's January 
2001 decision, and the case for development consistent with a 
November 2002 Joint Motion for Remand.  The Board reviewed 
the Joint Motion, which asserts that the January 2001 
decision failed to provide adequate Reasons and Bases as to 
whether a June 1992 RO determination regarding the timeliness 
of the April 1992 Substantive Appeal of a January 1991 rating 
action was deficient due to lack of notice, and to discuss 
the impact of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), on 
the veteran's claims, and remanded the case in June 2003 for 
further notice and development.

However, while the Board's June 2003 remand did not direct 
that the RO take any specific action with respect to issues 
surrounding the timeliness of the April 1992 Substantive 
Appeal, as was noted by the veteran's representative in a 
later dated in January 2005, while no additional evidence was 
developed by the RO since the last supplemental statement of 
the case issued in June 2000, the Board's remand of June 2003 
did specifically direct that the RO issue a new supplemental 
statement of the case containing "notice of all relevant 
actions taken," including a summary of the evidence and the 
applicable law and regulations considered pertinent to the 
issues.  

Thus, as the record contains no such additional decisional 
document, the Board finds that it has no alternative but to 
grant the representative's request for a remand to comply 
with the Board's June 2003 remand's directive.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, as was already noted above, pursuant to the request of 
the veteran's representative, the Board will remand all of 
the issues on appeal so that the RO can issue a new 
supplemental statement of the case containing notice of all 
relevant actions taken since the last supplemental statement 
of the case, issued in June 2000, including a summary of the 
evidence and the applicable law and regulations considered 
pertinent to the issues.  In this regard, the RO should take 
notice that it is to issue such a supplemental statement of 
the case regardless of whether any additional evidence has 
been received since June 2000.

To assist the RO in its effort to provide the most pertinent 
and complete law and regulations possible, the Board has 
preliminarily reviewed the record and observes that the Joint 
Motion for Remand commented that the January 2001 Board 
decision was deficient in that it did not adequately address 
whether the June 1992 RO determination, which found that an 
April 1992 substantive appeal of a January 1991 rating action 
that denied an initial evaluation in excess of 10 percent for 
PTSD was untimely filed, was deficient due to the lack of 
notice with respect to the veteran's appellate rights.  
Regional office procedures applicable to untimely appeals 
were revised in 1992.  

More specifically, prior to December 1992, the guidelines 
M21-1, paragraph 18.11(d) did not require that a claimant be 
provided notice of procedural and appellate rights in the 
event a substantive appeal was filed after expiration of the 
time limit.  However, in December 1992, that provision was 
replaced by M21-1, Part IV, Chapter 8, subchapter V, 
paragraph 8.15(f), which now requires that the claimant 
should be furnished with notice of procedural and appellate 
rights in those circumstances.   Retroactivity was not 
specifically addressed, and no opinion on the matter is 
intimated in this preliminary order. 

Finally, with respect to the issue of entitlement to special 
monthly compensation based on the need for aid and attendance 
or based on being housebound, although the Board notes that 
the June 2000 VA aid and attendance examiner opined that 
daily skilled services were not indicated based on diagnoses 
of obesity, degenerative joint disease (DJD) of the knees, 
and mild DJD of the low back, he did not comment on the 
impact of the veteran's service-connected PTSD.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should also be afforded a 
new VA aid and attendance examination to 
determine the effect that the veteran's 
service-connected PTSD has on the 
veteran's ability to perform daily 
functions and/or his ability to protect 
himself from hazards and dangers incident 
to his daily environment.  The examiner 
should also certify whether the daily 
services of a regular attendant are 
needed.  It is suggested that the 
examiner utilize VA Form 21-2680 in 
reporting his or her findings.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  

2.  The case should again be reviewed on 
the basis of all of the evidence and 
additional notifications since the last 
supplemental statement of the case in 
June 2000.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




